ORDER
The Court has carefully considered Ap-pellees’ motion for attorneys’ fees. The federal court litigation initiated by Appel-lees resulted only in a decision by this Court reversing the District Court on the ground that it should have abstained pending resolution of the state court action. Ultimately, after the state court action reached the United States Supreme Court, we ordered the dismissal of the federal court action. Although Appellees have prevailed in the state court action, we cannot conclude that they have prevailed in the federal court action, or that the federal court action contributed in any way to Ap-pellees’ success in the state court action. Accordingly, Appellees’ motion for attorneys’ fees is denied, and their motion for remand of same to the District Court is denied as moot.